Citation Nr: 0702113	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-11 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increase in a 50 percent rating for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability based on individual 
unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied an increase in 
a 50 percent rating for PTSD, and which denied a TDIU rating.  
In October 2003, the Board remanded the case to the RO for 
additional development.   

In September 2005, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In August 
2006, the General Counsel for the Department of Veterans 
Affairs (General Counsel) and the veteran's representative 
filed a motion to vacate the Board's decision.  The Court 
granted the motion that month, vacating and remanding the 
case to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

The joint motion indicates that the veteran did not receive 
adequate notice under the Veterans Claims Assistance Act of 
2000 (VCAA), notwithstanding the fact that the case was 
previously remanded by the Board in October 2003 for the 
purpose of assisting the veteran with his claims.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), with consideration of the 
Court's order in this case. 

2.  The corrective VCAA notice should 
also include an explanation as to the 
information or evidence needed for an 
earlier effective date for the claims on 
appeal, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

3.  The veteran should be examined by a 
VA psychiatrist to determine the nature 
and extent of the veteran's service-
connected PTSD.  The claims folder or the 
pertinent medical records contained 
therein must be reviewed by the examiner 
in conjunction with the examination.  The 
purpose of this evaluation is to 
determine the degree of disability 
associated with the veteran's PTSD.  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
that fact should be specified.  The basis 
for any conclusions should be explained, 
and any social and industrial impairment 
should be specifically noted.  

The psychiatrist, if possible (but not 
required), is requested to indicate 
whether the veteran has objective 
evidence of headaches and whether the 
headaches (if any) are at least as likely 
as not related to his PTSD.  

4.  After completing any additional 
necessary development, the RO should 
readjudicate the issues on appeal.  The 
RO should also undertake all actions 
required by the Court on page four of the 
joint motion of August 2006 (for the RO 
to "review" the lay statements and 
determine their relevance.)      

If the disposition remains unfavorable, 
the RO should furnish the veteran a SSOC 
and afford the applicable opportunity to 
respond

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


